          Case 4:19-cv-01480-JSW Document 26-1 Filed 04/15/19 Page 1 of 4




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney for
 6   Defendants KENMARK VENTURES, LLC,
 7   KEN TERSINI, MARK TERSINI and JENNIFER JODOIN

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION

11
     ANTHONY G. THOMAS, individually and on             Case No.: CV-19-1480 JSW
12   behalf of the General Public acting as a Private
     Attorney General,                                  [PROPOSED] ORDER ON DEFENDANTS’
13                                                      KENMARK VENTURES, LLC, KEN
            Plaintiff,
     v.                                                 TERSINI, MARK TERSINI AND JENNIFER
14
                                                        JODOIN MOTION TO DISMISS
15   BRUCE T. BEESLEY, et al.,                          COMPLAINT PURSUANT TO FED. R. CIV.
            Defendants.                                 P. 12(b)(1) AND 12(b)(6); CERTIFICATE OF
16                                                      SERVICE
17                                                        Date: May 24, 2019
                                                         Time: 9:00 a.m.
18                                                       Court: Courtroom 5
19
                                                        Complaint Filed: March 21, 2019
20                                                      Trial Date: None Set
21          The Court having read and considered Defendants KENMARK VENTURES, LLC, KEN
22   TERSINI, MARK TERSINI and JENNIFER JODOIN (“Kenmark Defendants”) motion to dismiss
23   the Complaint (“Complaint”) against them filed by Anthony Thomas (“Plaintiff,” or “Thomas”) on
24   March 21, 2019, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure
25   (“FRCP”) (“Motion”), and the Omnibus Request for Judicial Notice filed on April 12, 2019 (Docket
26   No. 22), good cause appearing, hereby GRANTS the Request for Judicial Notice and finds:
27          1.      Plaintiff is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy
28   Case”) pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Case”). The
                                                  Page - 1
     [Proposed] Order on Defendants’ Kenmark Ventures, LLC, Ken             Case No.: CV-19-1480 JSW
     Tersini, Mark Tersini and Jennifer Jodoin’s Motion To Dismiss
     Complaint
         Case 4:19-cv-01480-JSW Document 26-1 Filed 04/15/19 Page 2 of 4




 1   Bankruptcy Case was originally filed under Chapter 11 on March 4, 2014, and subsequently

 2   converted to a Chapter 7 Case. Co-defendant Jeri Coppa-Knudson was appointed as the Chapter 7

 3   Trustee (“Bankruptcy Trustee”) by Order entered on September 11, 2014.

 4          2.      KENMARK VENTURES, LLC (“KENMARK”) filed an adversary proceeding

 5   against Thomas in the Bankruptcy Case, Adversary Proceeding No. 14-5022 (“Adversary

 6   Proceeding”). The Adversary Proceeding was filed to determine whether a $4.5 million dollar

 7   judgment against Thomas in favor of Kenmark (the “Superior Court Judgment”) in Santa Clara

 8   Superior Court, Case No. 108CV130667 (the “Santa Clara Case”) was non-dischargeable under the

 9   Federal bankruptcy laws.

10          3.      Kenmark prevailed after trial in the Adversary Proceeding, and was awarded a

11   judgment against Thomas finding the Superior Court Judgment was non dischargeable (the “Non-

12   Dischargeable Judgment”). Thomas appealed the Non-Dischargeable Judgment to the Ninth Circuit

13   Bankruptcy Appellate Panel, which affirmed in an unpublished Memorandum Decision. Thomas

14   appealed to the Ninth Circuit Court of Appeals, which also affirmed. Thomas then filed a motion to

15   recall the mandate, which was denied. Thomas has now filed a Petition for Certiorari with the U.S.

16   Supreme Court, which is pending.

17          4.      The Bankruptcy Trustee moved the Bankruptcy Court for authority to employ

18   Stremmel Auctions, LLC as auctioneers to sell certain assets of the bankruptcy estate known as the

19   Thomas Emerald, and this employment was approved by the Bankruptcy Court by Order entered on

20   October 18, 2017.

21          5.      The Bankruptcy Trustee also moved the Bankruptcy Court to confirm the sale of the

22   Thomas Emerald and provided notice of the hearing on November 29, 2018, which Thomas opposed.

23   The sale of the Thomas Emerald was not confirmed at the March 22, 2019 hearing, due to co-

24   defendant Bankruptcy Judge Bruce T. Beesley’s decision to recuse himself.

25          6.      This Complaint does not contain a plausible claim against the Kenmark Defendants,

26   and is subject to dismissal for both (1) the lack of a cognizable legal theory, and (2) the absence of

27   sufficient facts alleged under a cognizable legal theory. The Complaint therefore fails to state a claim

28   under FRCP Rule 12(b)(6).
                                                  Page - 2
     [Proposed] Order on Defendants’ Kenmark Ventures, LLC, Ken                 Case No.: CV-19-1480 JSW
     Tersini, Mark Tersini and Jennifer Jodoin’s Motion To Dismiss
     Complaint
         Case 4:19-cv-01480-JSW Document 26-1 Filed 04/15/19 Page 3 of 4




 1            7.    The Plaintiff seeks relief from, and/or inextricably intertwined with, the Superior

 2   Court Judgment and Non-Dischargeable Judgment, which is barred by the Rooker-Feldman doctrine.

 3   This Court therefore lacks subject matter jurisdiction under FRCP 12(b)(1).

 4            8.    The Plaintiff has not suffered any damages, and therefore the claims in the Complaint

 5   are not prudentially ripe for decision under FRCP Rule 12(b)(6).

 6            9.    A pro se complainant can plead himself out of court by pleading facts that undermine

 7   the allegations set forth in his complaint, and Plaintiff has done precisely that. The Complaint against

 8   the Kenark Defendants could not possibly be cured by the allegation of other facts.

 9            IT IS THEREFORE, HEREBY ORDERED THAT:

10            The Motion is GRANTED, and Complaint against KENMARK VENTURES, LLC, KEN

11   TERSINI, MARK TERSINI and JENNIFER JODOIN is hereby DISMISSED without leave to

12   amend.

13            IT IS SO ORDERED.

14            Date: ________________                              _________________________________
                                                                  HON. JEFFREY S. WHITE
15                                                                Judge of the United States District Court,
16                                                                Northern District of California

17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page - 3
     [Proposed] Order on Defendants’ Kenmark Ventures, LLC, Ken                 Case No.: CV-19-1480 JSW
     Tersini, Mark Tersini and Jennifer Jodoin’s Motion To Dismiss
     Complaint
         Case 4:19-cv-01480-JSW Document 26-1 Filed 04/15/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am an attorney duly licensed to practice in the State of California and before this Court,

 4   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

 5   above-captioned civil action (“Action”), and the attorney for Defendants KENMARK VENTURES,

 6   LLC, KEN TERSINI, MARK TERSINI and JENNIFER JODOIN.

 7          On April 15, 2019, I electronically filed the foregoing [PROPOSED] ORDER ON

 8   DEFENDANTS’ KENMARK VENTURES, LLC, KEN TERSINI, MARK TERSINI AND

 9   JENNIFER JODOIN MOTION TO DISMISS COMPLAINT PURSUANT TO FED. R. CIV. P.

10   12(b)(1) AND 12(b)(6) with the U.S. District Court for the Northern District of California by using

11   the CM/ECF system. All participants in the Action that are registered as CM/ECF users will be

12   served by the CM/ECF system.

13          In addition on said date, I served the foregoing described document on Anthony Thomas,

14   Plaintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a true and

15   correct copy thereof enclosed in a sealed envelope, with postage thereon fully prepaid, addressed as

16   follows:

17          Anthony Thomas
            7725 Peavine Peak Court
18          Reno, NV 89523
19   and on the same day, depositing said envelope in the U.S. Mail at Henderson, Nevada.
20          I declare under penalty of perjury under the laws of the United States of America that the
21   foregoing is true and correct. Executed on April 15, 2019 at Henderson, Nevada.
22                                                         /s/ Wayne A. Silver
                                                           Wayne A. Silver
23
24
25
26
27
28
                                                  Page - 4
     [Proposed] Order on Defendants’ Kenmark Ventures, LLC, Ken                  Case No.: CV-19-1480 JSW
     Tersini, Mark Tersini and Jennifer Jodoin’s Motion To Dismiss
     Complaint
